Citation Nr: 0115465	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  00-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
December 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO), denying the veteran entitlement to a 
total rating based on individual unemployability.  


REMAND

The veteran is service connected for degenerative arthritis 
involving both knees, the right hand, left wrist and cervical 
spine, which each of these joints separately as 10 percent 
disabling.  She is also service connected for chronic 
allergic rhinitis, benign parotid hypertrophy, hemorrhoids, 
residuals of a fracture of the right index finger, and 
residuals of a rectal polyp, each of these disabilities is 
rated as noncompensably disabling.  She has a combined 
disability evaluation of 40 percent.  

Other information in the claims folder reveals that the 
veteran has a college education, has work experience as a 
clinical nurse and nursing administrator and last worked full 
time in 1980.  

In her application for increased compensation based on 
unemployability, the veteran indicated that she has had 
recent evaluation and/or treatment for her service-connected 
arthritic disorders by both VA and private physicians.  
Records of these evaluations and/or treatment unfortunately 
have not been obtained for association with the veteran's 
claims file.  

The veteran has stated that she is prevented from securing or 
following any substantial gainful employment as a direct 
result of arthritis.  When examined by VA in September 1999 
in connection with her current claim, objective examination 
was limited to her service-connected arthritic disabilities 
and service-connected chronic allergic rhinitis.  There were 
however no clinical findings referable to her other service-
connected disorders and the veteran's examiner offered no 
opinion as to the effect of the veteran's service-connected 
disabilities or her current unemployability.  See Friscia v. 
Brown, 8 Vet. App. 90 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000) to be codified at 
38 U.S.C.A. §§ 5100, 5103(A) and 5126 and to be codified as 
amended at 5102, 5103, 5106 and 5107 (redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
this matter.  

In view of the above, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment provided to her for her 
service-connected disability since June 
1998.  Names and addresses of the medical 
providers and the approximate dates of 
evaluation and treatment should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already on file.  

2.  Following completion of the above 
development, the veteran should be 
afforded an appropriate VA examination 
for the purposes of assessing the nature 
and severity of each of her service-
connected disabilities identified above.  
All clinical findings should be reported 
in detail.  At the conclusion of the 
examination the veteran's examiner should 
express an opinion as to whether the 
veteran's service-connected disabilities 
in the aggregate preclude the veteran 
from engaging in gainful employment 
compatible with her education (college) 
and occupational experience (nurse).  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  The RO 
should also ensure that all notification 
and development action required by the 
VCAA Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103(A) and 5107) are fully complied with 
and satisfied.  If any development is 
incomplete, including if the report of 
examination does not include the opinion 
requested, appropriate correction action 
should be undertaken.  

Thereafter, the RO should reajudicate the claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  If the benefit sought on 
appeal remains denied, the veteran and her representative 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further consideration, if in order.  
No action is required on the part of the veteran or her 
representative until further notice is received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




